
	

113 HR 2378 IH: Impact Aid Fairness and Equity Act of 2013
U.S. House of Representatives
2013-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2378
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Mullin (for
			 himself, Mr. Bucshon, and
			 Mr. O’Rourke) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To reauthorize the Impact Aid Program under the
		  Elementary and Secondary Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Impact Aid Fairness and Equity Act of
			 2013.
		2.Amendments to the
			 Impact Aid Improvement Act of 2012Section 563(c) of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1748) is
			 amended—
			(1)in paragraphs (1),
			 by inserting paragraphs (2) and (3) of before subsection
			 (b); and
			(2)in paragraph (4), by inserting
			 paragraphs (2) and (3) of before subsection
			 (b).
			3.Amendments to section
			 8002 (payments relating to Federal acquisition of real property) of the
			 ESEASection 8002(a) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702) is
			 amended—
			(1)in paragraph (1), by amending subparagraph
			 (C) to read as follows:
				
					(C)had an assessed value (according to
				original records (including reproductions of those records) documenting the
				assessed value of such property (determined as of the time or times when so
				acquired) prepared by the local official referred to in subsection (b)(3) or,
				when such original records are not available due to unintentional destruction
				(such as natural disaster, fire, flooding, pest infestation, or deterioration
				due to age), other records, including Federal agency records, local historical
				records, or other records that the Secretary determines to be appropriate and
				reliable) aggregating 10 percent or more of the assessed value of—
						(i)all real property
				in the local educational agency (similarly determined as of the time or times
				when such Federal property was so acquired); or
						(ii)all real property
				in the local educational agency as assessed in the first year preceding or
				succeeding acquisition, whichever is greater, only if—
							(I)the assessment of
				all real property in the local educational agency is not made at the same time
				or times that such Federal property was so acquired and assessed; and
							(II)State law
				requires an assessment be made of property so acquired;
				and
							;
				and
			(2)by amending
			 paragraph (2) to read as follows:
				
					(2)that such agency is not being substantially
				compensated for the loss in revenue resulting from such ownership by increases
				in revenue accruing to the agency from the conduct of Federal activities with
				respect to such Federal property, then such agency shall be eligible to receive
				the amount described in subsection
				(b).
					.
			4.Amendments to
			 section 8003 (payments for eligible federally connected children) of the
			 ESEASection 8003 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting after such
			 agency, the following: including those children enrolled in a
			 State that has a State open enrollment policy (but not including children
			 enrolled in a distance learning program not residing within the defined
			 boundaries of the agency),;
				(2)subsection
			 (b)(2)—
				(A)in subparagraph
			 (B)—
					(i)in
			 the subparagraph heading, by striking continuing;
					(ii)by
			 amending clause (i) to read as follows:
						
							(i)In
				generalA heavily impacted
				local educational agency is eligible to receive a basic support payment under
				subparagraph (A) with respect to a number of children determined under
				subsection (a)(1) if the agency—
								(I)is a local
				educational agency whose boundaries are the same as a Federal military
				installation or the boundaries are the same as island property designated by
				the Secretary of the Interior to be property that is held in trust by the
				Federal Government and the agency has no taxing authority;
								(II)is a local educational agency—
									(aa)that has an
				enrollment of children described in subsection (a)(1) that constitutes a
				percentage of the total student enrollment of the agency that is not less than
				45 percent;
									(bb)that has a
				per-pupil expenditure that is less than—
										(AA)for an agency
				that has a total student enrollment of 500 or more students, 125 percent of the
				average per-pupil expenditure of the State in which the agency is located;
				or
										(BB)for an agency that has a total student
				enrollment of less than 500, 150 percent of the average per-pupil expenditure
				of the State in which the agency is located, or the average per-pupil
				expenditure of 3 or more comparable local educational agencies in the State in
				which the agency is located; and
										(cc)that is an agency that—
										(AA)has a tax rate
				for general fund purposes that is at least 95 percent of the average tax rate
				for general fund purposes of comparable local educational agencies in the
				State; or
										(BB)was eligible to receive a payment under
				this subsection for fiscal year 2008 and is located in a State that by State
				law has eliminated ad valorem tax as a revenue source for local educational
				agencies;
										(III)is a local educational agency that has a
				total student enrollment of not less than 25,000 students, of which not less
				than 50 percent are children described in subsection (a)(1) and not less than
				5,500 of such children are children described in subparagraphs (A) and (B) of
				subsection (a)(1); or
								(IV)is a local educational agency that—
									(aa)has
				an enrollment of children described in subsection (a)(1) that constitutes a
				percentage of the total student enrollment of the agency that is not less than
				20 percent;
									(bb)for the 3 fiscal years preceding the fiscal
				year for which the determination is made, the average enrollment of children
				who are not described in subsection (a)(1) and who are eligible for a free or
				reduced price lunch under the Richard B. Russell National School Lunch Act
				constitutes a percentage of the total student enrollment of the agency that is
				not less than 65 percent; and
									(cc)has
				a tax rate for general fund purposes which is not less than 1.25 percent of the
				average tax rate for general fund purposes for comparable local educational
				agencies in the State.
									; and
				
					(iii)by
			 amending clause (ii) to read as follows:
						
							(ii)Loss of
				Eligibility
								(I)In
				generalSubject to subclause (II), a heavily impacted local
				education agency that met the requirements of clause (i) for a fiscal year
				shall be ineligible to receive a basic support payment under subparagraph (A)
				if the agency fails to meet the requirements of clause (i) for a subsequent
				fiscal year, except that such agency shall continue to receive a basic support
				payment under this paragraph for the fiscal year for which the ineligibility
				determination is made.
								(II)ExceptionFor
				a local educational agency that is eligible under subparagraph (A) but whose
				tax rate for general fund purposes falls below 95 percent of the average tax
				rate for general fund purposes of local educational agencies in the State for
				two consecutive years shall lose its eligibility and be subject to subclause
				(I).
								;
				and
					(iv)by
			 adding at the end, the following:
						
							(iv)Special
				ruleNotwithstanding clause (i)(II), a local educational agency
				shall be considered eligible to receive a basic support payment under
				subparagraph (A) with respect to the number of children determined under
				subsection (a)(1) if the agency—
								(I)has an enrollment
				of children described in subsection (a)(1), including, for purposes of
				determining eligibility, those children described in subparagraphs (F) and (G)
				of such subsection, that constitutes a percentage of the total student
				enrollment of the agency that is not less than 35 percent; and
								(II)was eligible to
				receive assistance under subsection (b)(2) for fiscal year
				2001.
								;
					(B)by amending
			 subparagraph (C) to read as follows:
					
						(C)Maximum amount
				for heavily impacted local educational agencies
							(i)In
				generalThe maximum amount that a heavily impacted local
				educational agency is eligible to receive under this paragraph for any fiscal
				year is the sum of the total weighted student units, as computed under
				subsection (a)(2) and subject to clause (ii), multiplied by the greater
				of—
								(I)four-fifths of the
				average per-pupil expenditure of the State in which the local educational
				agency is located for the third fiscal year preceding the fiscal year for which
				the determination is made; or
								(II)four-fifths of
				the average per-pupil expenditure of all of the States for the third fiscal
				year preceding the fiscal year for which the determination is made.
								(ii)Special
				rule(I)(aa)For a local educational agency with respect
				to which 35 percent or more of the total student enrollment of the schools of
				the agency are children described in subparagraphs (D) or (E) (or a combination
				thereof) of subsection (a)(1), and has an enrollment of children described in
				subparagraphs (A), (B), or (C) of such subsection equal to at least 10 percent
				of the agency’s total enrollment, the Secretary shall calculate the weighted
				student units of those children described in subparagraphs (D) or (E) of such
				subsection by multiplying the number of such children by a factor of
				0.55.
									(bb)For any local educational agency that
				received a payment under this clause for fiscal year 2006, the local
				educational agency shall not be required to have an enrollment of children
				described in subparagraph (A), (B), or (C) of such subsection equal to at least
				10 percent of the agency’s total enrollment.
									(II)For
				a local educational agency that has an enrollment of 100 or fewer children
				described in subsection (a)(1), the Secretary shall calculate the total number
				of weighted student units for purposes of subsection (a)(2) by multiplying the
				number of such children by a factor of 1.75.
								(III)For a local educational agency that
				does not qualify under subparagraph (B)(i)(I) of this subsection and has an
				enrollment of more than 100 but not more than 1,000 children described in
				subsection (a)(1), the Secretary shall calculate the total number of weighted
				student units for purposes of subsection (a)(2) by multiplying the number of
				such children by a factor of
				1.25.
								;
				(C)by amending
			 subparagraph (D) to read as follows:
					
						(D)Maximum amount
				for large heavily impacted local educational agencies(i)(I)Subject to clause (ii), the maximum amount
				that a heavily impacted local educational agency described in subclause (II) is
				eligible to receive under this paragraph for any fiscal year shall be
				determined in accordance with the formula described in paragraph (1)(C).
								(II)A heavily impacted local educational agency
				described in this subclause is a local educational agency that has a total
				student enrollment of not less than 25,000 students, of which not less than 50
				percent are children described in subsection (a)(1) and not less than 5,500 of
				such children are children described in subparagraph (A) and (B) of subsection
				(a)(1).
								(ii)For purposes of calculating the maximum
				amount described in clause (i), the factor used in determining the weighted
				student units under subsection (a)(2) with respect to children described in
				subparagraph (A) and (B) of subsection (a)(1) shall be
				1.35.
							;
				(D)by striking
			 subparagraph (E);
				(E)by redesignating
			 subparagraph (F) as subparagraph (E);
				(F)in subparagraph
			 (E) (as so redesignated by subparagraph (G))—
					(i)by
			 striking clause (ii);
					(ii)by
			 striking ; and at the end of clause (i) and inserting a period;
			 and
					(iii)by
			 striking the Secretary and all that follows through shall
			 use and inserting the Secretary shall use;
					(G)by redesignating
			 subparagraph (G) as subparagraph (F);
				(H)in subparagraph
			 (F) (as so redesignated by subparagraph (I)), in the matter preceding clause
			 (i), by striking (C)(i)(II)(bb) and inserting
			 (B)(i)(II)(bb);
				(I)by redesignating subparagraph (H) as
			 subparagraph (G); and
				(J)in subparagraph
			 (G) (as so redesignated by subparagraph (K))—
					(i)in
			 clause (i)—
						(I)by striking
			 (B), (C), (D), or (E), and inserting (B), (C), or
			 (D),;
						(II)by striking
			 by reason of and inserting due to;
						(III)by inserting
			 after clause (iii), the following: or as the direct
			 result of base realignment and closure or modularization as determined by the
			 Secretary of Defense and force structure change or force relocation,;
			 and
						(IV)by inserting
			 before the period at the end the following: or during such time as
			 activities associated with base closure and realignment, modularization, force
			 structure change, or force relocation is ongoing; and
						(ii)in
			 clause (ii) by striking (D) or (E) in both places such term
			 appears and inserting (C) or (D);
					(3)in subsection
			 (b)(3)(B)—
				(A)by redesignating
			 clause (iv) as (v); and
				(B)by inserting after
			 clause (iii) the following:
					
						(iv)For any local
				educational agency that is providing a program of distant learning to children
				not residing within the legally defined boundaries of the agency, the Secretary
				shall disregard such children from such agency’s total enrollment when
				calculating the percentage under subclause (I) of clause (i) and shall
				disregard any funds received for such children when calculating the total
				current expenditures attributed to the operation of such agency when
				calculating the percentage under subclause (II) of clause
				(i).
						;
				(4)in subsection
			 (b)(3)(C) by striking or (E) of paragraph (2), as the case may
			 be and inserting of paragraph (2);
			(5)in subsection
			 (b)(3), by amending subparagraph (D) to read as follows:
				
					(D)Ratable
				distributionFor any fiscal year described in subparagraph (A)
				for which the sums available exceed the amount required to pay each local
				educational agency 100 percent of its threshold payment the Secretary shall
				distribute the excess sums to each eligible local educational agency that has
				not received its full amount computed under paragraph (1) or (2) (as the case
				may be) by multiplying—
						(i)a
				percentage, the denominator of which is the difference between the full amount
				computed under paragraph (1) or (2) (as the case may be) for all local
				educational agencies and the amount of the threshold payment (as calculated
				under subparagraphs (B) and (C)) of all local educational agencies, and the
				numerator of which is the aggregate amount of the excess sums, by:
						(ii)the difference
				between the full amount computed under paragraph (1) or (2) (as the case may
				be) for the agency and the amount of the threshold payment as calculated under
				subparagraphs (B) and (C) of the
				agency.
						;
			(6)in subsection (c)
			 by amending paragraph (2) to read as follows:
				
					(2)ExceptionCalculation
				of payments for a local educational agency shall be based on data from the
				fiscal year for which the agency is making an application for payment if such
				agency is newly established by a State (first year of operation
				only).
					;
			(7)in subsection (e)
			 by striking paragraphs (1) and (2) and inserting the following:
				
					(1)In
				generalSubject to paragraph (2), the total amount the Secretary
				shall pay a local educational agency—
						(A)for fiscal year
				2014 shall not be less than 90 percent of the total amount that the local
				education agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii) for
				fiscal year 2011;
						(B)for fiscal year
				2015 shall not be less than 80 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2011;
						(C)for fiscal year
				2016 shall not be less than 70 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2011, of which such amount shall be considered a foundation
				payment for each succeeding fiscal year until such time as the agency’s maximum
				payment as determined under paragraphs (1) or (2) of subsection (b) as the case
				may be, exceeds the amount provided for under this subparagraph.
						(2)Ratable
				reduction
						(A)In
				generalIf the sums made available under this title for any
				fiscal year are insufficient to pay the full amounts that all local educational
				agencies in all States are eligible to receive under paragraph (1) for such
				year, then the Secretary shall ratably reduce the payments to all agencies for
				such year.
						(B)Additional
				fundsIf additional funds become available for making payments
				under paragraph (1) for such fiscal year, payments that were reduced under
				subparagraph (A) shall be increased on the same basis as such payments were
				reduced.
						;
				and
			(8)by striking
			 subsection (g).
			5.Amendments to
			 section 8007 (construction) of the ESEASection 8007 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7707) is amended to read as follows:
			
				8007.Construction
					(a)School facility
				emergency and modernization grants authorized
						(1)In
				generalFrom 100 percent of the amount appropriated for each
				fiscal year under section 8014(e), the Secretary—
							(A)shall award
				emergency grants in accordance with this subsection to eligible local
				educational agencies to enable the agencies to carry out emergency repairs of
				school facilities; and
							(B)shall award
				modernization grants in accordance with this subsection to eligible local
				educational agencies to enable the agencies to carry out the modernization of
				school facilities.
							(2)PriorityIn
				approving applications from local educational agencies for emergency grants and
				modernization grants under this subsection, the Secretary shall give priority
				to applications in accordance with the following:
							(A)The Secretary
				shall first give priority to applications for emergency grants from local
				educational agencies that meet the requirements of paragraph (3)(A) and, among
				such applications for emergency grants, shall give priority to those
				applications from local educational agencies based on the severity of the
				emergency, as determined by the Secretary.
							(B)The Secretary
				shall next give priority to applications for modernization grants from local
				educational agencies that meet the requirements of paragraph (3)(B) and, among
				such applications for modernization grants, shall give priority to those
				applications from local educational agencies based on the severity of the need
				for modernization, as determined by the Secretary.
							(3)Eligibility
				requirements
							(A)Emergency
				grantsA local educational agency is eligible to receive an
				emergency grant under paragraph (2)(A) if—
								(i)the agency (or in
				the case of a local educational agency that does not have the authority to tax
				or issue bonds, the agency’s fiscal agent)—
									(I)has no practical
				capacity to issue bonds; or
									(II)has minimal
				capacity to issue bonds and is at not less than 75 percent of the agency’s
				limit of bonded indebtedness; or
									(ii)the agency is
				eligible to receive assistance under subsection (a) for the fiscal year and has
				a school facility emergency, as determined by the Secretary, that poses a
				health or safety hazard to the students and school personnel assigned to the
				school facility.
								(B)Modernization
				grantsA local educational agency is eligible to receive a
				modernization grant under paragraph (2)(B) if—
								(i)the agency
				receives a basic support payment under section 8003(b) for the fiscal year;
				or
								(ii)the agency
				receives a Federal properties payment under section 8002 for the fiscal
				year.
								(C)Rule of
				constructionFor purposes of subparagraph (A)(i), a local
				educational agency—
								(i)has no practical
				capacity to issue bonds if the total assessed value of real property that may
				be taxed for school purposes is less than $25,000,000; and
								(ii)has minimal
				capacity to issue bonds if the total assessed value of real property that may
				be taxed for school purposes is at least $25,000,000 but not more than
				$50,000,000.
								(4)Award
				criteriaIn awarding emergency grants and modernization grants
				under this subsection, the Secretary shall consider the following
				factors:
							(A)The ability of the
				local educational agency to respond to the emergency, or to pay for the
				modernization project, as the case may be, as measured by—
								(i)the agency’s level
				of bonded indebtedness;
								(ii)the assessed
				value of real property per student that may be taxed for school purposes
				compared to the average of the assessed value of real property per student that
				may be taxed for school purposes in the State in which the agency is
				located;
								(iii)the agency’s
				total tax rate for school purposes (or for capital expenditures, if applicable)
				compared to the average total tax rate for school purposes (or the average
				capital expenditure tax rate, if applicable) in the State in which the agency
				is located; and
								(iv)funds that are
				available to the agency, from any other source, including subsection (a), that
				may be used for capital expenditures.
								(B)The percentage of
				property in the agency that is nontaxable due to the presence of the Federal
				Government.
							(C)The number and
				percentages of children described in subparagraphs (A), (B), (C), and (D) of
				section 8003(a)(1) served in the school facility with the emergency or served
				in the school facility proposed for modernization, as the case may be.
							(D)In the case of an
				emergency grant, the severity of the emergency, as measured by the threat that
				the condition of the school facility poses to the health, safety, and
				well-being of students.
							(E)In the case of a
				modernization grant—
								(i)the severity of
				the need for modernization, as measured by such factors as—
									(I)overcrowding, as
				evidenced by the use of portable classrooms, or the potential for future
				overcrowding because of increased enrollment; or
									(II)the agency’s
				inability to utilize technology or offer a curriculum in accordance with
				contemporary State standards due to the physical limitations of the current
				school facility; and
									(ii)the age of the
				school facility proposed for modernization.
								(5)Other award
				provisions
							(A)General
				provisions
								(i)Limitations on
				amount of funds
									(I)In
				generalThe amount of funds provided under an emergency grant or
				a modernization grant awarded under this subsection to a local educational
				agency that meets the requirements of subclause (II) of paragraph (3)(A)(i) for
				purposes of eligibility under subparagraph (A) or (B) of paragraph (3)—
										(aa)shall not exceed
				50 percent of the total cost of the project to be assisted under this
				subsection; and
										(bb)shall not exceed
				$4,000,000 during any 4-year period.
										(II)In-kind
				contributionsA local educational agency may use in-kind
				contributions to meet the matching requirement of subclause (I)(aa).
									(ii)Prohibitions on
				use of fundsA local educational agency may not use funds
				provided under an emergency grant or modernization grant awarded under this
				subsection for—
									(I)a project for a
				school facility for which the agency does not have full title or other
				interest;
									(II)stadiums or other
				school facilities that are primarily used for athletic contests, exhibitions,
				or other events for which admission is charged to the general public; or
									(III)the acquisition
				of real property.
									(iii)Supplement,
				not supplantA local educational agency shall use funds provided
				under an emergency grant or modernization grant awarded under this subsection
				only to supplement the amount of funds that would, in the absence of the
				Federal funds provided under the grant, be made available from non-Federal
				sources to carry out emergency repairs of school facilities or to carry out the
				modernization of school facilities, as the case may be, and not to supplant
				such funds.
								(iv)Maintenance
				costsNothing in this subsection shall be construed to authorize
				the payment of maintenance costs in connection with any school facility
				modernized in whole or in part with Federal funds provided under this
				subsection.
								(v)Environmental
				safeguardsAll projects carried out with Federal funds provided
				under this subsection shall comply with all relevant Federal, State, and local
				environmental laws and regulations.
								(vi)Carry-over of
				certain applicationsA local educational agency that applies for
				an emergency grant or a modernization grant under this subsection for a fiscal
				year and does not receive the grant for the fiscal year shall have the
				application for the grant considered for the following fiscal year, subject to
				the priority requirements of paragraph (2) and the award criteria requirements
				of paragraph (4).
								(B)Emergency
				grants; prohibition on use of fundsA local educational agency
				that is awarded an emergency grant under this subsection may not use amounts
				under the grant for the complete or partial replacement of an existing school
				facility unless such replacement is less expensive or more cost-effective than
				correcting the identified emergency.
							(6)ApplicationA
				local educational agency that desires to receive an emergency grant or a
				modernization grant under this subsection shall submit an application to the
				Secretary at such time, in such manner, and accompanied by such information as
				the Secretary may require. Each application shall contain the following:
							(A)A description of
				how the local educational agency meets the award criteria under paragraph (4),
				including the information described in clauses (i) through (iv) of paragraph
				(4)(A) and subparagraphs (B) and (C) of paragraph (4).
							(B)In the case of an
				application for an emergency grant—
								(i)a
				description of the school facility deficiency that poses a health or safety
				hazard to the occupants of the facility and a description of how the deficiency
				will be repaired; and
								(ii)a
				signed statement from an appropriate local official certifying that a
				deficiency in the school facility threatens the health or safety of the
				occupants of the facility or that prevents the use of all or a portion of the
				building.
								(C)In the case of an
				application for a modernization grant—
								(i)an
				explanation of the need for the school facility modernization project;
								(ii)the date on which
				original construction of the facility to be modernized was completed;
								(iii)a listing of the
				school facilities to be modernized, including the number and percentage of
				children determined under section 8003(a)(1) in average daily attendance in
				each school facility; and
								(iv)a
				description of the ownership of the property on which the current school
				facility is located or on which the planned school facility will be
				located.
								(D)A description of
				the project for which a grant under this subsection will be used, including a
				cost estimate for the project.
							(E)A description of
				the interest in, or authority over, the school facility involved, such as an
				ownership interest or a lease arrangement.
							(F)Such other
				information and assurances as the Secretary may reasonably require.
							(7)Report
							(A)In
				generalNot later than January 1 of each year, the Secretary
				shall prepare and submit to the appropriate congressional committees a report
				that contains a justification for each grant awarded under this subsection for
				the prior fiscal year.
							(B)DefinitionIn
				this paragraph, the term appropriate congressional committees
				means—
								(i)the Committee on
				Appropriations and the Committee on Education and the Workforce of the House of
				Representatives; and
								(ii)the Committee on
				Appropriations and the Committee on Health, Education, Labor, and Pensions of
				the
				Senate.
								.
		
